COX, Judge
(dissenting):
As I read the record, Captain Barnhart’s authorization to search appellant’s vehicle was based on full probable cause. Lieutenant Commander Peck’s recitation to the Captain satisfied both the reliability and the basis-of-knowledge aspects of Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964), and Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969). What we observed in United States v. Tipton, 16 M.J. 283, 287 (C.M.A.1983), bears repeating:
We have previously recognized the unique “truth-telling effect” of an identified servicemember’s giving information in the presence of a superior officer. *143United States v. Land, 10 M.J. 103, 105, 107 (C.M.A.1980). This same salutary effect is present when the authority is a military police officer. United States v. Harris, ... 403 U.S. [573] at 593, 91 S.Ct. [2075] at 2086 [29 L.Ed.2d 723 (1971)] (Harlan, J., dissenting); United States v. Davis, 617 F.2d 677, 693 (D.C.Cir.1979). Simply put, there is a degree of accountability in a military environment that is unparalleled in civilian society. United States v. Schneider, 14 M.J. 189, 192-93 (C.M.A.1982); United States v. Davenport, 9 M.J. 364 (C.M.A.1980); see Schlesinger v. Councilman, 420 U.S. 738, 757, 95 S.Ct. 1300, 1312, 43 L.Ed.2d 591 (1975). Thus, taking a “commonsense” approach to probable cause, we find in the totality of the circumstances that ... [the informant’s] “accountability” was sufficient to overcome his lack of proven reliability.
The accountability here of the crew-member informants to their Executive Officer, Lieutenant Commander Peck, was equally manifest, and their source of knowledge was specifically alleged to be personal observation. Thus I agree with the lead opinion to the extent it concludes “that the recitals of the search authorization appear sufficient to demonstrate probable cause.” Lead op. at 140.
My point of departure with the lead opinion is the implicit conclusion that appellant has sustained his burden of makpng] a substantial preliminary showing that a false statement knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant affidavit____
Franks v. Delaware, 438 U.S. 154, 155-56, 98 S.Ct. 2674, 2676, 57 L.Ed.2d 667 (1978).
As I understand the facts, the defense presented a witness who testified that he told Lieutenant Commander Peck that appellant had threatened to shoot him, but he had not seen a gun. In fact, the witness only heard about the gun from another servicemember. The defense presented another witness who saw the gun, but claimed to have reported that fact to Lieutenant Commander Peck only after it already had been seized. With respect to the latter witness, two conclusions are possible. If his testimony was accurate, he obviously was not one of the people on whom Lieutenant Commander Peck relied. Otherwise, the witness’ dates were off. It is not apparent, in any event, why the witness would have been volunteering this information to Lieutenant Commander Peck 6 days after the gun had been seized. In sum, the defense has found two witnesses who arguably did not supply Lieutenant Commander Peck with the necessary information.
It is surprising, actually, that only two such witnesses could be found. I would have thought they could have found many more people who did not supply Lieutenant Commander Peck with probable-cause information. There is, after all, no claim that these were the sources on which the officer was relying. Thus, the fact that defense counsel was able to find these witnesses hardly taints the “warrant.” Indeed, notwithstanding the majority’s conclusion that the Government was somehow remiss in not securing Lieutenant Commander Peck’s testimony, lead op. at n.2, it is pretty obvious that the defense also was remiss in not calling' the officer to testify, since the “warrant” was facially valid.
Thus this record does not support the claim that “the uncontradicted evidence offered at the suppression hearing tended to show that Peck lacked a factual basis for his report to Captain Barnhart.” Lead op. at 142. Actually, the uncontradicted defense evidence showed nothing at all relevant. What is uncontradicted is that Lieutenant Commander Peck conveyed sufficient information to Captain Barnhart to support the latter’s reasonable belief that a weapon would be found in appellant’s vehicle. Ironically enough, the weapon was exactly where Lieutenant Commander Peck said it would be.
It has now been 5 years since Lieutenant Commander Peck approached Captain Barnhart bearing the information given him by his crew members. I do not know *144if he is even alive, much less still in the Navy. If he is still in the Navy, I can only imagine how many seas he will have steered ships through in that interval and how many intense duties and responsibilities he will have borne, not to mention the mountains of “people problems” he will have encountered. If he can now remember even the names of those informants, much less exactly what they told him and when, he is a better man than I. Yet, in the posture the majority leaves this appeal, the case rises or falls on Lieutenant Commander Peck’s ability to recollect just that.
Contrary to the majority’s assertion, this remand is not “a means for allowing the Government to cure its failure” (lead op. at n. 2), for the Government did not fail. This remand is not even an opportunity for the defense to cure its failure. It is — simply stated — the employment of a circuitous route to reverse appellant’s conviction. I disagree with this method and dissent.